DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on November 18, 2020, in which claims 1-16 and 18-22 are presented for further examination.
Response to Arguments
Applicant’s arguments filed on November 18, 2020, with respect to claims 1-16 and 18-22 in view of the 103 rejection have been fully considered and are persuasive. The 35 USC 103 rejection set forth in the last office action mailed on August 19, 2020 has been withdrawn in light of the amendment filed on November 18, 2020.
However, Applicant's arguments filed on November 18, 2020, with respect to claims 1-16 and 18-22 in view of the 101 rejection have been fully considered but they are not persuasive. Upon further reviewed Applicant’s arguments in light of the amended claims consistent with the original disclosure, it is conceivable the added claimed features “generating the join statement in a query language to provide a generated join statement, wherein the generated join statement is based at least in part on the selected edge and uses an accumulation of view development knowledge from existing, already developed views in the database” does not integrate into a practical application that would render claims 1, 9 and 13 eligible under 35 USC 101. Specifically, paragraph 32 of the original specification relies on the notion of view mining for automatically developing join statements by using an accumulation of view development knowledge from an existing, already developed views in a database to generate or recommend 
”
Information Disclosure Statement
The information disclosure statement filed on November 18, 2020 and December 1, 2020 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Claim Objections
Claims 1, 6, and 13 are objected to because of the following informalities: claims 1, 6, and 13 recite the clause “their”. Applicant should duly note that the clause “their” is a pronoun, wherein pronoun is not acceptable in a claimed language. Only what it is referred by “their” should set forth in the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-16 and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claims recites a method, system  and computer readable medium comprising a combination of concrete devices (a memory, processor and display), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim recite “receiving a request to generate a join statement…”, “identifying one or more views in a database …”; “identifying  one or more edges in the one or more ….”, “calculating respective scores for the respective one or more edges”; “filtering the one or more edges…..”; “providing the one or more… filtered edges”…”receiving a selected edges..”. as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical relationships. This claim sets forth the principle that mine data model information and relationships from existing views. Because the claims represent a mathematical relationship, they are alternatively considers as reciting an abstract idea. Simply implementing the mathematical principle on a physical machine, namely a computer, is not a patentable application of that principle.
The does not recite additional elements that integrate the judicial exception into a practical application.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as mathematical relationship but for the recitation of generic computer 
The mere inclusion of a judicial exception such as a mathematical relationship, which is one of the mathematical concepts identified as an abstract idea. However, mere recitation of a judicial exception does not integrate into a practical application. In particular, the claims only recites the additional elements “processing unit”, “a processor”. “a memory”. the processing unit, processor and memory, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "generating the join statement in a query language” , does not add a meaningful limitation to the system, computer readable medium and method, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea,
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.





Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 3 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein providing the generated join statement comprises inserting the generated join statement into program code”, which elaborates in the abstract idea of a mathematical relationship and recites a generic computer component, and therefore, does not amount to significantly more than the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 4 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein the respective scores respectively comprise a frequency of use in the views of the respective one or more edges in the respective one or more views”, which elaborates in the abstract idea of a mathematical relationship, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 5 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein identifying one or more edges in the one or more views comprises 

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim 7 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein the generated set of one or more join statement recommendations are provided via a user interface”, which elaborates in the abstract idea of a mathematical relationship, and therefore, does not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim 10 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein the respective scores respectively comprise a frequency of use in the current views of the respective plurality of edges in the respective one or more current views”, which elaborates in the abstract idea of a mathematical relationship, and therefore, does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim 11 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “ wherein the computer-executable instructions that filter the plurality of edges comprise comparing the respective scores of the plurality of edges to a rule and removing edges that fail the rule from the plurality of edges”, which elaborates in the abstract idea of a mathematical relationship, and therefore, does not amount to significantly more than the abstract idea.


Claim 16 is dependent on claim 15 and includes all the limitations of claim 15. Therefore, claim 16 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein providing the generated join statement comprises inserting the generated join statement into program code.

Claim 18 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim 18 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein the one or more scores respectively comprise a frequency of use in the existing views of the respective one or more paths in the respective one or more identified views.

Claim 19 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim 19 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein filtering the one or more paths comprises comparing the scores 

Claim 20 is dependent on claim 13 and includes all the limitations of claim 13. Therefore, claim 20 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein identifying one or more paths in the respective one or more identified views comprises accessing graph representations of the one or more identified views and searching the graph representations for the database object.

Claim 21 is dependent on claim 4 and includes all the limitations of claim 4. Therefore, claim 21 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein the filtering rules selects edges having a comparatively higher frequency of use score or satisfying a threshold frequency of use score”, which elaborates in the abstract idea of a mathematical relationship, and therefore, does not amount to significantly more than the abstract idea.

Claim 22 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim 22 recites the same abstract idea of a “mathematical relationship”. The claim recites the additional limitations of “wherein the one or more views comprise a plurality of views, the one or more edges comprise a plurality of edges, and the one or more filtered edges comprise a plurality of edges”, which elaborates in the abstract idea of a mathematical relationship, and therefore, does not amount to significantly more than the abstract idea.



Therefore, claims 1-7, 10-16 and 18-22 are patent eligible under 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,901,987. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 and 18-22 claims 1-20 of the US Patent, except for improving path development time or improving quality of the one or more composed paths by selecting known, effective view combinations or interrelationships. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve path development time or improve quality of the one or more composed paths by selecting known, effective view combinations or interrelationships, since improving path development time or improving quality of the one or more composed paths would have been explicitly in order to allow access by the view builder without allowing access to sensitive . 
Dependent claims 2-5, 7-12, 14-16 and 18-22 of the present invention are rejected for incorporating the deficiency of their correspondence base claims by dependency. Please, see the comparison table below:
This is nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application
Patent
1. A system comprising:
one or more memories;
one or more processing units coupled to the one or more memories; and
one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform operations comprising:
receiving a request to generate a join statement, wherein the request comprises a database object identifier to be part of the join statement;
identifying one or more views in a database, wherein the views comprise the database object identifier;
identifying one or more edges in the one or more views, wherein the one or more edges comprise the database object identifier;
calculating respective scores for the respective one or more edges; filtering the one or more edges based on their 
providing the one or more filtered edges; receiving a selected edge, wherein the selected edge was selected from the one or more filtered edges;
generating the join statement in a query language to provide a generated join statement, wherein the generated join statement is based at least in part on the selected edge and uses an accumulation of view development knowledge from existing, already developed views in the database; an
 providing the generated join statement.


one or more memories;
one or more processing units coupled to the one or more memories; and
one or more computer readable storage media storing instructions that, when loaded into the one or more memories, cause the one or more processing units to perform automatic view generation operations for:
receiving a request to generate a requested view, wherein the request comprises a plurality of database object identifiers to be combined in the requested view;
identifying one or more first views in the database, wherein the first views comprise the plurality of database object identifiers;
if one or more first views are identified in the database: identifying one or more complete paths connecting the plurality of database object identifiers in the one or more first views;

selecting an ultimate complete path based on the one or more respective scores for the one or more complete paths;
generating the requested view based on the ultimate path selected to provide a generated requested view, wherein the generated requested view uses an accumulation of view development knowledge from existing, already developed views, improving view development time or improving quality of the generated requested view by selecting known, effective view combinations or interrelationships; and
if no first views are identified in the database:
identifying one or more second views in the database via the database identifier, wherein the second views comprise at least one of the plurality of database object identifiers;
identifying a plurality of partial paths in the second views, wherein the respective partial paths in the plurality of partial paths comprise at least one of the plurality of database object identifiers;
calculating respective scores for the respective identified partial paths in the plurality of identified partial paths;
generating a composed path based on the plurality of identified partial paths and their respective scores, wherein the composed path connects the plurality of database object identifiers; and
generating the requested view based on the generated composed path to provide a generated requested view, wherein the generated requested view uses an improving view development time or improving quality of the generated requested view by selecting known, effective view combinations or interrelationships; and providing the generated requested view.



Application
Patent
6. One or more non-transitory computer-readable storage media comprising:
computer-executable instructions that, when executed by a computing system comprising a memory and a hardware processor, cause the computing system to receive a recommended join request, the recommended join request
comprising a table identifier for a table in a database; computer-executable instructions that, when executed by the computing system, cause the computing system to identify one or more current views in the database, wherein the one or more current views comprise the table identifier;
computer-executable instructions that, when executed by the computing system, cause the computing system to identify a plurality of edges in the one or more current views, wherein respective edges in the plurality of edges comprise the table identifier;
computer-executable instructions that, when executed by the computing system, cause the computing system to calculate respective scores for the respective edges of the plurality of edges;
computer-executable instructions that, when executed by the computing system, cause the computing system to filter the plurality of edges based at least in part on their respective scores to provide a filtered plurality of edges;
computer-executable instructions that, when executed by the computing system, cause the computing system to generate a set of join statement recommendations based at least in part on the filtered plurality of edges to provide a generated set of one or more join statement recommendations, wherein at least a portion of join statement recommendations of the set of one or more join statement recommendations use an accumulation of view development knowledge from existing, already developed views in the database; and
computer-executable instructions that, when executed by the computing system, cause the computing system to provide the generated set of one or more join statement recommendations in response to the recommended join request as a provided generated set of one or more join statement recommendations.

 receiving a proposed view request comprising a plurality of table identifiers for a respective plurality of tables in the database to be combined;
identifying one or more current views in the database, wherein the current views comprise at least one of the plurality of table identifiers;
identifying a plurality of partial paths in the current views, wherein the respective partial paths in the plurality of partial paths comprise at least one of the plurality of table identifiers;
generating one or more composed paths for combining the plurality of tables based on the plurality of partial paths;
                providing the one or more composed paths in response to the proposed view request wherein the one or more composed paths use an accumulation of view development knowledge from existing, already developed improving path development time or improving quality of the one or more composed paths by selecting known, effective view combinations or interrelationships.









Patent
13. A method comprising:
receiving a request to generate a join statement for a database object of a database;
identifying one or more existing views applicable to the request to provide a one or more identified views, wherein views of the one or more identified views respectively comprise an identifier of the database object;
identifying one or more paths in the respective one or more identified view to provide one or more identified paths, wherein the one or more identified paths respectively comprise the database object and use an accumulation of view development knowledge from the one or more existing views, where the one or more existing views were already developed in the database;
calculating one or more scores respectively for the one or more identified paths;
filtering the one or more identified paths based at least in part on their respective calculated scores; and
providing at least one of the one or more identified paths as one or more proposed join options.

10. A method for providing one or more proposed views, the method comprising:
receiving a request to generate a proposed view combining a plurality of tables in a database;
identifying one or more existing views in the database applicable to the request, wherein the existing views comprise the plurality of tables;
identifying one or more paths combining the plurality of tables in the respective one or more existing views; and
providing the identified one or more paths, wherein the identified one or more paths use an accumulation of view development knowledge from existing, already developed views, improving path development time or improving quality of the identified one or more paths by selecting known, effective view combinations or interrelationships. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 18, 2020 and December 01, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 13, 2021